DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. This Office action is in response to the application received on 24 August 2020. Claims 20-35 are pending. 
Priority
The claim for the benefit of prior-filed applications under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. The prior art of record in the parent application has been reviewed. 
Information Disclosure Statement
The IDS received on 20 November 2020 has been considered. 
The IDS received on 17 September 2021 has been considered. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 20-23, 27-29, and 33-35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 10,178,531 B2 (Nguyen et al., hereinafter "Nguyen"). 

As to claim 20, Nguyen discloses a method, comprising: 
	monitoring a host vehicle's environment via host vehicle sensors for objects in proximity of the host vehicle while the host vehicle is traveling along a host vehicle path (col 4 ln 29-32 - "A vehicle may be equipped with various sensors that can determine the location and movement of the vehicle as well as detecting other objects near the vehicle"); 
	receiving a status message from another vehicle (col 4 ln 41-42 - "The common information is broadcasted to nearby vehicles that may be interested in obtaining the detailed information", col 16 ln 58-61 - "the common information may include sensor data detected or measured by the vehicle, including but not limited to satellite-based (e.g., GPS) data such as a location, heading, and/or speed"); 
	combining data contained in the status message with data from the host vehicle sensors (col 17 ln 64-col 18 ln 7 - "the common information broadcast 802 may further include one or more reference signals. This reference signal enables a receiver to measure the channel or determine channel quality between the receiver and the transmitting vehicle. [...] vehicles 610, 612, and 614 can use the reference signal to measure the channels (e.g., channel 620, channel 622, and channel 624 in FIG. 6) between vehicle 606 and themselves", col 18 ln 57-58 - "the source vehicle may transmit the detailed information 806 to be shared with the interested vehicles").

As to claim 21, Nguyen discloses the method as in claim 20, and further discloses wherein the status message includes an identity and a position of the other vehicle (col 16 ln 58-61, col 17 ln 64-col 18 ln 7).

As to claim 22, Nguyen discloses the method as in claim 21, and further discloses the method further comprising: 
	generating a record including the identity of the other vehicle and storing the record in a memory (col 13 ln 46-48 - "a vehicle (e.g., vehicle 300, 312, and/or 320) may include hardware and/or software enabling the vehicle to function as a scheduled entity 204", col 14 ln 22-25 - "The computer-readable medium 506 and the memory 505 may also be used for storing data that is manipulated by the processor 504 when executing software", col 15 ln 58-60 - "a sidelink signal may refer to a signal communicated from one scheduled entity 204 (e.g., vehicle 606) to another scheduled entity 204 (e.g., vehicle 610)", col 17 ln 64-col 18 ln 7).

As to claim 23, Nguyen discloses the method as in claim 21, and further discloses the method further comprising: 
	transmitting a request message to the other vehicle (col 10 ln 56-62 - "a vehicle may transmit and receive a variety of different types and amounts of information to/from local or remote sources. As a few nonlimiting examples, a vehicle may transmit and/or receive sensor readings or measurements, location information, navigation information, traffic, warnings or alerts, and/or video streams", col 18 ln 13-18 - "In response to the common information or advertisement of the available data (e.g., detailed information), one or more vehicles interested in the detailed information (e.g., more detailed sensor information, video stream data, proximity data of obstacles) may signal their interest to the transmitting vehicle or source, using a lightweight feedback channel").

As to claim 27, Nguyen discloses the method as in claim 23, and further discloses the method further comprising: 
	receiving a further status message from a further vehicle (col 4 ln 41-42, col 6 ln 11-16 - "The network of FIG. 1 may also be a multiple-input multiple-output (MIMO) network. MIMO is a multi-antenna technology that exploits multipath signal propagation so that the information-carrying capacity of a wireless link can be multiplied by using multiple antennas at the transmitter and receiver to send multiple simultaneous streams"); 
	combining data contained in the further status message with data from the host vehicle sensors (col 17 ln 64-col 18 ln 7, col 18 ln 57-58); and 
	transmitting a contingent request message to the further vehicle (col 18 ln 38-42 - "vehicles 610, 612, and 614 may each determine to request detailed information from source vehicle 606. To that end, each interested vehicle may transmit a feedback message 804 to request the detailed information").

As to claim 28, Nguyen discloses the method as in claim 22, and further discloses the method further comprising: 
	wirelessly communicating the record to a central server (col 4 ln 54-58 - "The geographic region covered by the radio access network 100 may be divided into a number of cellular regions (cells) that can be uniquely identified by a user equipment (UE) based on an identification broadcasted over a geographical area from one access point or base station"); and 
	storing the record in a database on the central server (col 4 ln 62-64 - "A radio link within a sector can be identified by a single logical identification belonging to that sector").

As to claim 29, Nguyen discloses the method as in claim 22, and further discloses the method further comprising: 
	generating a further record including an identity of the host vehicle and the identity of the other vehicle (col 4 ln 62-64).

As to claim 33, Nguyen discloses the method as in claim 23, and further discloses wherein the status message of the other vehicle is not directed at any particular recipient and wherein the request message is specifically addressed at the other vehicle (col 4 ln 41-42, col 6 ln 11-16, col 18 ln 13-18).

As to claim 34, Nguyen discloses a method, comprising: 
	monitoring a host vehicle's environment via an object detection sensor for objects in proximity of the host vehicle (col 4 ln 29-32); 
	sensing a presence of another vehicle as part of monitoring the host vehicle's environment (col 4 ln 29-32); 
	detecting a relative position of the other vehicle from the host vehicle by evaluating data from the object detection sensor (col 16 ln 22-24 - "a vehicle 606 has a front mount camera or sensor that can detect another vehicle (e.g., vehicle 602) in front of it"); 
	receiving a status message including a geographic position of the other vehicle (col 4 ln 41-42, col 16 ln 58-61); 
	determining the host vehicle's geographic position based on an on-board GNSS system (col 16 ln 58-61); 
	converting the relative position of the other vehicle to a derived geographic position of the other vehicle (col 19 ln 26-28 - "a vehicle with advanced computer vision processing may detect that there is an obstacle at one or several 3D unit cubes, or detection zones or areas"); 
	comparing the derived geographic position of the other vehicle with the geographic position in the status message (col 19 ln 29-32 - "to detect or determine the position of the obstacle more accurately, it may request that other vehicles share their sensor data that can provide more information on the obstacle"); and 
	identifying the other vehicle (col 16 ln 58-61, col 17 ln 64-col 18 ln 7).

As to claim 35, Nguyen discloses the method as in claim 34, and further discloses the method further comprising: 
	addressing a message to the other vehicle (col 10 ln 56-62, col 18 ln 13-18); and 
	transmitting the message from the host vehicle to the other vehicle (col 10 ln 56-62, col 18 ln 13-18).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of US 11,180,150 B2 (Engel et al., hereinafter "Engel"). 

As to claim 24, Nguyen discloses the method as in claim 23. 
	Engel teaches the limitations not expressly further disclosed by Nguyen, namely: 
	wherein the request message causes the other vehicle to slow down or pull over (col 7 ln 7-12 - "the maneuvering vehicle 10 communicates with a plurality of vehicles 16, 18, 20 via vehicle-to-vehicle communication to detect a plurality of cooperation vehicles 20 which will presumably be inside the maneuvering area 12 during the execution of the driving maneuver", col 9 ln 8-14 - "During the trajectory adaptation, the cooperation vehicle 26 projects the maneuvering vehicle 34 onto its own lane as an imaginary object. Distance control with respect to the projected object can then be carried out. The trajectory may be effected, for example, by setting a suitable distance/time profile and therefore by setting suitable acceleration or deceleration values").
	As of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to combine Nguyen and Engel because each relates to inter-vehicle communication methods. The combination would yield predictable results according to the teachings of Engel by allowing vehicles to exchange both requests for information and requests for performance of a maneuver. 

As to claim 26, Nguyen discloses the method as in claim 23. 
	Engel teaches the limitations not expressly further disclosed by Nguyen, namely: 
	wherein the request message causes controlling the other vehicle (col 4 ln 62-col 5 ln 2 - "The cooperation vehicle now communicates with one or more vehicles via vehicle-to-vehicle communication to detect a maneuvering vehicle [...] and adapts its own driving behavior to the presumable driving behavior of the maneuvering vehicle to assist with the planned driving maneuver of the maneuvering vehicle").
	See claim 24 for a statement of an obviousness rationale. 

Claims 25 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of US 2007/0162550 A1 (Rosenberg). 

As to claim 25, Nguyen discloses the method as in claim 23. 
	Rosenberg teaches the limitations not expressly further disclosed by Nguyen, namely: 
	wherein the request message causes communicating, through a user interface, information to a driver of the other vehicle (para [0020] - "enable a user of a first vehicle (i.e. an automobile) to gain information about and/or send a message to a second vehicle (i.e. a second automobile) based upon the relative spatial location of the first and second vehicles and a user interaction with a electronic interface of said first vehicle").
	As of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to combine Nguyen and Rosenberg because each relates to inter-vehicle communication methods. The combination would yield predictable results according to the teachings of Rosenberg by allowing messages to be sent in a human-perceptible format. 

As to claim 31, Nguyen discloses the method as in claim 21. 
	Rosenberg teaches the limitations not expressly further disclosed by Nguyen, namely: 
	wherein the identity of the other vehicle includes elements of a license plate number (para [0023] - "the unique vehicle identifier is based upon and/or includes the License Plate Number of the vehicle").
	See claim 25 for a statement of an obviousness rationale. 

As to claim 32, Nguyen discloses the method as in claim 21. 
	Rosenberg teaches the limitations not expressly further disclosed by Nguyen, namely: 
	wherein the identity of the other vehicle is anonymous (para [0023] - "The database may also include a unique messaging address, for example a phone number, URL, or other addressing means by which digital communications can be uniquely directed to that particular vehicle. This address is referred to herein as the UMA or unique messaging address. [...] In some embodiments the UMA and UVA are different but relationally associated by said database").
	See claim 25 for a statement of an obviousness rationale. 

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of US 10,403,141 B2 (Patil et al., hereinafter "Patil"). 
 
As to claim 30, Nguyen discloses the method as in claim 21. 
	Patil teaches the limitations not expressly further disclosed by Nguyen, namely: 
	the method further comprising: 
	receiving a timestamped beacon in a first receiver (Fig 4, Fig 5, col 16 ln 50-55 - "each of the three sound signals 502a to 502c may correspond to the first sound beam 308a emanated from the second vehicle 102b. Thus, each of the three sound signals 502a to 502c may be emanated at the same time from the same sound source, that is, the second vehicle 102b"); 
	receiving the timestamped beacon in a second receiver, the second receiver being spatially separated from the first receiver (col 17 ln 9-13 - "the first sound signal 502a may arrive ahead of the other sound signals at the first vehicle 102a captured by the audio-input device 110a, due to the positioning of the audio-input devices 110a around the first vehicle 102a"); 
	determining a first run-time of the beacon from a point of origin to the first receiver (col 17 ln 31-35 - "the ECU 108 may determine a relative distance of a same sound beam, such as the first sound beam 308a in this case, emanated from the second vehicle 102b, as received by the audio input devices 110a, 110b, and 110c, of the first vehicle 102a", col 17 ln 41-43 - "the ECU 108 may determine a difference between relative times of arrival of the three sound signals 502a to 502c at the first vehicle 102a"); 
	determining a second run-time of the beacon from the point of origin to the second receiver (col 17 ln 31-35, col 17 ln 41-43); 
	determining the point of origin based on the first run-time and the second run-time (Fig 4, col 17 ln 48-51 - "the ECU 108 may determine the first distance 404a, the second distance 404b, and the third distance 404c (represented by 'a', 'b', and 'c') by application of a time difference of arrival (TDOA) technique and/or a triangulation technique").
	As of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to combine Nguyen and Patil because each relates to automotive systems for receiving and processing signals emitted from other vehicles. The combination would yield predictable results according to the teachings of Patil by allowing a vehicle to passively obtain information about nearby vehicles in addition to receiving information via messages.
Conclusion
The prior art made of record on Form 892 (Notices of References Cited) and not relied upon is considered pertinent to applicant's disclosure. The cited references generally relate to systems for exchanging messages or data between vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Melton whose telephone number is (571)270-3871. The examiner can normally be reached weekdays, 9:30am - 6:00pm (Eastern time). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TODD MELTON/Primary Examiner, Art Unit 3669